In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00069-CR



         JUSTIN WAYNE MURRAY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 28,414




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
       Justin Wayne Murray has appealed his convictions on two counts of indecency with a

child by sexual contact. Murray’s notice of appeal was filed March 20, 2013. The clerk’s record

was filed July 17, 2013, and the reporter’s record was filed July 22, 2013. Murray’s brief was

therefore due August 21, 2013. The brief has not been filed, and we have not been contacted by

his appointed counsel.

       We have been informed by the trial court and have confirmed with the State Bar of Texas

that his appointed counsel, Cynthia Braddy, is not presently eligible to practice law.

       We therefore abate this case to the trial court for appointment of new counsel.

       The appointment shall be made within fifteen days of the date of this order.

       A supplemental clerk’s record containing the appointment shall be filed with this Court

no later than ten days after the appointment is made.

       All appellate timetables are stayed and will resume upon the filing of the supplemental

clerk’s record containing the appointment of the attorney.

       The appellant’s brief will be due thirty days after counsel is appointed.

       IT IS SO ORDERED.



                                              BY THE COURT



Date: August 29, 2013




                                                 2